STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 28, 2017
               Plaintiff-Appellee,

v                                                                  No. 332644
                                                                   Macomb Circuit Court
BRIA CORRINE BLACKMON,                                             LC No. 2015-002498-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                  No. 332702
                                                                   Macomb Circuit Court
DEMONTE MARCELLUS EASTERLING,                                      LC No. 2015-002499-FC

               Defendant-Appellant.


Before: METER, P.J., and BORRELLO and RIORDAN, JJ.

PER CURIAM.

        Defendants, Bria Blackmon and her half-brother DeMonte Easterling were tried jointly,
before a single jury. The jury convicted Blackmon of first-degree premeditated murder, MCL
750.316(1)(a), first-degree felony murder, MCL 750.316(1)(b), armed robbery, MCL 750.529,
conspiracy to commit armed robbery, MCL 750.157a, and illegal use of a financial transaction
device, MCL 750.157n. The jury convicted Easterling of second-degree murder, MCL 750.317
(as a lesser offense of first-degree premeditated murder), felony murder, armed robbery, and
conspiracy to commit armed robbery. The trial court sentenced Blackman to two terms of life
imprisonment without the possibility of parole for her murder convictions, and concurrent prison
terms of 225 to 480 months each for the robbery and conspiracy to commit armed robbery
convictions, and 32 to 48 months for the illegal use of a financial transaction device conviction.
The court sentenced Easterling to life imprisonment without the possibility of parole for his
felony-murder conviction, and concurrent prison terms of 450 to 900 months each for his
remaining convictions. Both defendants appeal as of right. For the reasons set forth in this
opinion, we remand for modification of Blackmon’s judgment of sentence to reflect a single

                                               -1-
conviction and sentence for first-degree murder, supported by two alternative theories, and
vacate Easterling’s second-degree murder conviction, but affirm in all other respects.

                                            I. FACTS

        Defendants’ convictions arise from the robbery and beating death of Michael Scott
Freeland at his home in Sterling Heights, Michigan. Freeland had posted an Internet
advertisement seeking a submissive woman under the age of 30 who was willing to have his
children. Blackmon responded to the advertisement and began a relationship with Freeland.
Early in the morning on March 27, 2015, about a week after Blackmon and Freeland began their
relationship, Blackmon and Easterling went to Freeland’s home. Later that morning, authorities
discovered Freeland’s body inside his house after a neighbor reported a fire at the house.

        An autopsy revealed that Freeland had several blunt force injuries to his face and head,
including lacerations to his scalp and face, bruising on his scalp and face, multiple skull
fractures, and injury to his brain. He also had defensive wounds on his right forearm and hand.
The cause of death was blunt force trauma to the head.

        The prosecution’s theory at trial was that both defendants beat Freeland, intending to kill
and rob him. A few days before the offense, Blackmon had tried to recruit a friend to kill an
acquaintance. Cell phone records showed that both defendants were in the area of Freeland’s
home on the morning of March 27, and surveillance recordings captured Blackmon purchasing
gasoline at a Sunoco station and purchasing a computer tablet at a Meijer store with Freeland’s
credit card. Other attempted purchases by Blackmon using Freeland’s credit card were denied.
A search of Blackmon’s vehicle led to the discovery of a jacket with Freeland’s blood and DNA
on it. Freeland had a medical marijuana card, and a jar of marijuana was also discovered inside
Blackmon’s vehicle. Several of Freeland’s credit cards and pieces of identification were
discovered during a search of Blackmon’s home.

         Both defendants gave multiple statements to the police. Blackmon initially admitted
being at Freeland’s home, and admitted striking him with lamp and a baseball bat after an
argument, but claimed that he was alive and responsive when she left. In a second statement, she
again admitted hitting Freeland with a bat and a lamp after an argument, and also admitted taking
his wallet. Easterling first told the police that he went with Blackmon to Freeland’s house to buy
marijuana, but denied being involved in any plan to assault or rob Freeland. In a second
statement, Easterling told the police that he punched Freeland and knocked him to the floor, and
then took a laptop computer from his house. Easterling said that, after leaving the house, he had
his girlfriend pick him up and he threw a dumbbell out the car window while driving along I-75.
The police later found two dumbbells along I-75 that contained Freeland’s DNA. Easterling
testified at trial and denied assaulting or robbing Freeland. He also denied telling the police that
he assaulted or robbed Freeland.

                                         II. ANALYSIS

                    I. DOCKET NO. 332644 (DEFENDANT BLACKMON)

                       A. INEFFECTIVE ASSISTANCE OF COUNSEL


                                                -2-
        On appeal, Blackmon first argues that she is entitled to a new trial because her trial
attorney was ineffective for (1) failing to file a motion to suppress her statements to the police on
the ground that they were not voluntarily made, and (2) failing to file a motion to sever her and
Easterling’s cases for trial. Because Blackmon failed to raise an ineffective assistance of counsel
claim in an appropriate motion in the trial court, and this Court denied her motion to remand, 1
our review of this issue is limited to errors apparent on the record. People v Matuszak, 263 Mich
App 42, 48; 687 NW2d 342 (2004).

        To establish ineffective assistance of counsel, a defendant must show that counsel’s
performance fell below an objective standard of reasonableness, and that counsel’s
representation was so prejudicial that she was denied the right to a fair trial. People v Pickens,
446 Mich. 298, 338; 521 NW2d 797 (1994). A defendant must overcome the presumption that
the challenged action amounted to sound trial strategy. People v Tommolino, 187 Mich. App. 14,
17; 466 NW2d 315 (1991). In order to demonstrate prejudice, “the defendant must show the
existence of a reasonable probability that, but for counsel’s error, the result of the proceeding
would have been different.” People v Carbin, 463 Mich. 590, 599-600; 623 NW2d 884 (2001).
A criminal defendant has the burden of producing factual support for her claim of ineffective
assistance of counsel. People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).

     1. FAILURE TO MOVE FOR SUPPRESSION OF BLACKMON’S STATEMENTS

        Preliminarily, we note that the record discloses that defense counsel expressly considered
seeking suppression of Blackmon’s statements. A suppression hearing was scheduled for this
purpose, but was adjourned pending the outcome of a forensic examination to determine
Blackmon’s criminal responsibility and competency to stand trial. After that examination,
defense counsel decided not to pursue a suppression hearing. Thus, to establish ineffective
assistance of counsel, Blackmon must overcome the presumption that counsel’s decision to
withdraw the suppression motion fell below an objective standard of reasonableness.

       Blackmon argues that her police statements should have been suppressed because they
were not voluntarily made. Whether a defendant’s statement was voluntary is determined by
examining the conduct of the police. People v Tierney, 266 Mich. App. 687, 707; 703 NW2d 204
(2005). “[T]he voluntariness prong cannot be resolved in defendant’s favor absent evidence of
police coercion or misconduct.” People v Howard, 226 Mich. App. 528, 543; 575 NW2d 16
(1997). In Tierney, 266 Mich. App. at 708, this Court explained:

               In determining voluntariness, the court should consider all the
       circumstances, including: “[1] the age of the accused; [2] his lack of education or
       his intelligence level; [3] the extent of his previous experience with the police; [4]
       the repeated and prolonged nature of the questioning; [5] the length of the
       detention of the accused before he gave the statement in question; [6] the lack of
       any advice to the accused of his constitutional rights; [7] whether there was an


1
 People v Bria Blackmon, unpublished order of the Court of Appeals, entered January 4, 2016
(Docket No. 332644).


                                                -3-
       unnecessary delay in bringing him before a magistrate before he gave the
       confession; [8] whether the accused was injured, intoxicated or drugged, or in ill
       health when he gave the statement; [9] whether the accused was deprived of food,
       sleep, or medical attention; [10] whether the accused was physically abused; and
       [11] whether the suspect was threatened with abuse.” People v Cipriano, 431
Mich. 315, 334; 429 NW2d 781 (1988). No single factor is determinative. Sexton,
       supra [461 Mich] at 753. “The ultimate test of admissibility is whether the
       totality of the circumstances surrounding the making of the confession indicates
       that it was freely and voluntarily made.” Cipriano, supra at 334.

        Blackmon claims that she was subjected to a four-hour interrogation, during which she
was cut off from family and friends, and that her interview ended only when the police observed
that she was going through extreme highs and lows. Blackmon appears to rely on a police report
to support these claims, but that report is not part of the record. Blackmon refers generally to
police tactics and promises, which she contends support her claim that her statement was not
voluntarily made, but the existing record does not include information about any police conduct
that can be considered threatening or coercive. Blackmon emphasizes that she was arrested at
her place of employment, her cell phone was taken from her, and she was confined in a small
interview room where she was questioned, but those procedures are not particularly unusual for a
murder suspect and they do not demonstrate that Blackmon’s statements were not freely and
voluntarily made. Even accepting that the interview lasted four hours, that length of time is not
so extreme to establish that Blackmon’s statements could not have been freely and voluntarily
made.

        Blackmon’s primary basis for challenging the voluntariness of her statements concerns
her competency to make a voluntary statement based on her psychological condition. She
contends that her psychological issues made her particularly vulnerable to coercion. However,
Blackmon was forensically evaluated and found to be competent to waive her constitutional
rights, despite her psychological history, age, and lack of contact with the criminal justice
system. Thus, the forensic examination supports a finding that Blackmon was competent to
waive her rights and voluntarily give a statement. Because the record does not contain any
evidence of actual police coercion or misconduct that induced Blackmon’s statements, the record
does not support Blackmon’s claim that defense counsel was ineffective for deciding to
withdraw the suppression motion and forego an evidentiary hearing on this issue. See People v
Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010) (counsel is not ineffective for failing
to advance a meritless position).

                         2. FAILURE TO MOVE FOR SEVERANCE

         Blackmon also argues that defense counsel was ineffective for not moving for a separate
trial, or requesting a separate jury to preclude the admission of Easterling’s police statements.

       MCR 6.121(A) allows for two or more defendants to be jointly charged for the same
offense. Under MCR 6.121(C), a court “must sever the trial of defendants on related offenses on
a showing that severance is necessary to avoid prejudice to the substantial rights of the
defendant.” MCR 6.121(D) also provides a trial court with discretion to order separate trials.
That rule states:

                                               -4-
              Discretionary Severance. On the motion of any party, the court may
       sever the trial of defendants on the ground that severance is appropriate to
       promote fairness to the parties and a fair determination of the guilt or innocence
       of one or more of the defendants. Relevant factors include the timeliness of the
       motion, the drain on the parties’ resources, the potential for confusion or prejudice
       stemming from either the number of defendants or the complexity or nature of the
       evidence, the convenience of witnesses, and the parties’ readiness for trial.
       [Emphasis added.]

        Additionally, “[i]n Bruton v United States, 391 U.S. 123; 88 S. Ct. 1620; 20 L. Ed. 2d 476
(1968), the United States Supreme Court held that a defendant is deprived of his Sixth
Amendment confrontation rights when a nontestifying codefendant’s confession that inculpates
the defendant is introduced at a joint trial.” People v Pipes, 475 Mich. 267, 269; 715 NW2d 290
(2006).

        In this case, while any potential Bruton problem was alleviated when Easterling testified
and was subject to cross-examination, there were other aspects of the joint trial that potentially
raised issues of fairness such that counsel should have moved to sever the trials pursuant to MCR
6.121(C) and (D). Specifically, at trial Detective Finkbeiner testified about out-of-court
statements Easterling made to police that implicated Blackmon in the murder while tending to
absolve Easterling. While Finkbeiner’s direct testimony was redacted, it was clearly implied that
Blackmon delivered the first blow to the victim. Furthermore, Easterling’s defense was that he
left the victim’s home while Blackmon killed the victim. Easterling testified that he left the
house while Blackmon stayed inside with the victim for more than 10 minutes and he stated that
Blackmon sent him a text message asking him to come back inside.

        Moreover, on redirect, Finkbeiner offered more extensive testimony about the second
out-of-court statement that Easterling gave to police. The testimony was admitted in response to
Easterling’s testimony that “opened the door,” and was admissible as an admission. Specifically,
Finkbeiner testified that Easterling informed police that Blackmon wanted to assault the victim,
asked him if he had a gun, and gave him a brick to use to assault the victim. Easterling stated
that he and defendant went to the victim’s house, and Blackmon refused his requests to leave,
and instead indicated that “this is going to happen.” Easterling described how he heard the
victim state, “ouch,” and saw Blackmon and the victim “wrapped up;” Easterling admitted
punching the victim twice, but stated that Blackmon kept hitting the victim “over and over” and
that Blackmon used a dumbbell while assaulting the victim.

        In short, Easterling’s presence in the proceeding opened the door for the prosecution to
introduce Easterling’s out-of-court statements to police that were detrimental to Blackmon, and
Easterling’s defense was to shift the blame to Blackmon. Under these circumstances, trial
counsel should have moved to sever the trials under either MCR 6.121(C) or (D) and failure to
do so amounted to deficient performance on an objective standard of reasonableness. Pickens,
446 Mich. at 338.

      Although counsel rendered deficient performance in failing to move to sever the trials,
Blackmon is not entitled to a new trial because she cannot show that, but for counsel’s failure to
move to sever the trials, the result of the proceeding would have been different. Carbin, 463

                                                -5-
Mich at 599-600. Here, independent of Easterling’s statements and testimony, there was
substantial evidence of Blackmon’s guilt. Jason Hise testified that at about the time of the
murder, Blackmon solicited his help in killing a man and stealing his money, electronics, and
marijuana. Blackmon later told Hise that she had “tooken [sic] care of it” when Hise asked about
the man she wanted killed. Other evidence showed that the victim had posted an ad on Craigslist
and that Blackmon responded to the ad and Blackmon’s contact information was on the victim’s
phone. Blackmon’s phone had messages on it to Easterling stating “we doing this,” and she
referenced hitting someone and looking on laptops to acquire bank information. Other text
messages showed that Blackmon tried to sell marijuana after the murder and there were
messages where Blackmon appeared to refer to the offense.

        In addition, police found items in Blackmon’s home that were purchased at a Meijer early
on the morning that the victim’s body was discovered. There was also evidence that the victim’s
credit card was used between 3:00 and 3:30 a.m. at a Meijer and Blackmon appeared on a store
surveillance camera at that time. Other evidence showed that Blackmon’s vehicle appeared on a
gas station surveillance camera where the victim’s credit card was used on the same morning that
the victim was murdered. Police also found the victim’s passport, medical marijuana card, credit
card and driver’s license at Blackmon’s residence. The evidence also showed that defendant’s
vehicle had blood on the door handle and there was blood on a jacket inside the vehicle that
contained the victim’s DNA. Moreover, Blackmon admitted to police that she responded to the
victim’s personal ad, that she had recently started a relationship with him, and that she wanted to
be “spoiled” by the victim. Blackmon also admitted to police that she hit the victim on the head
with a lamp and a baseball bat and that she kicked him in the groin. Given the overwhelming
evidence on the record, defendant cannot show that but for counsel’s deficient performance, the
result of the proceeding would have been different. Carbin, 463 Mich. at 599-600. Further, in
light of the existing record, she has not shown that this matter should be remanded for an
evidentiary hearing to decide these claims. See People v McMillan, 213 Mich. App. 134, 142;
539 NW2d 553 (1995); People v Simmons, 140 Mich. App. 681, 685; 364 NW2d 783 (1985).

                                       B. SPEEDY TRIAL

        Blackmon next argues that the trial court erred by failing to sua sponte dismiss this case
for violation of her constitutional right to a speedy trial. See US Const, Am VI; Const 1963, art
1, § 20.

        Because Blackmon failed to formally assert her right to a speedy trial in the trial court,
this issue is unpreserved. People v Rogers, 35 Mich. App. 547, 551; 192 NW2d 640 (1971); see
also People v Cain, 238 Mich. App. 95, 111; 605 NW2d 28 (1999). We review unpreserved
claims of constitutional error for plain error affecting substantial rights. People v Carines, 460
Mich. 750, 763-764; 597 NW2d 130 (1999).

        In evaluating a defendant’s speedy trial claim, this Court must “balance the following
four factors: (1) the length of delay, (2) the reason for delay, (3) the defendant’s assertion of the
right, and (4) the prejudice to the defendant.” People v Cleveland Williams, 475 Mich. 245, 261;
716 NW2d 208 (2006). A speedy trial claim is evaluated by measuring the time from the date of
the defendant’s arrest until the time of trial. Id. Where the delay is greater than 18 months,
prejudice is presumed and the prosecution has the burden of showing that there was no injury to

                                                -6-
the defendant. Id. at 262. When the delay is less than 18 months, the burden is on the defendant
to show prejudice from the delay. People v Rivera, 301 Mich. App. 188, 193; 835 NW2d 464
(2013).

        In this case, Blackmon was arrested in March 2015 and her trial began less than 11
months later, in February 2016. The length of the delay does not weigh in favor of a speedy trial
violation. The record also discloses that several delays were attributable to Blackmon’s requests
to be evaluated for her competency to stand trial and to determine her criminal responsibility, as
well as her request for a deviation assessment. She also contemplated challenging the
admissibility of her police statements and a suppression hearing was scheduled and then
adjourned for that purpose, but then counsel withdrew the suppression motion after obtaining the
results of the competency evaluation. As indicated, Blackmon never formally asserted her right
to a speedy trial. Finally, and more significantly, Blackmon has not demonstrated that any delay
actually prejudiced her defense. Blackmon makes only vague claims that witnesses were no
longer available to support her defense, but she does not identify any such witnesses or explain
how their unavailability was caused by any delay. A general allegation of prejudice, such as the
unspecified loss of evidence or memory, is insufficient to establish that a defendant was denied
her right to a speedy trial. People v Gilmore, 222 Mich. App. 442, 461-462; 564 NW2d 158
(1997). Blackmon’s generalized assertion that she experienced stress from her continued
incarceration is also insufficient, because anxiety alone is insufficient to establish a violation of
the right to a speedy trial. Id. at 461-462. Accordingly, balancing the relevant factors shows that
Blackmon was not denied her right to a speedy trial.2

                                    C. DOUBLE JEOPARDY

        Blackmon next argues that her dual convictions of first-degree premeditated murder and
first-degree felony murder, arising from the death of one victim, violate double jeopardy
protections. Plaintiff concedes, and we agree, that Blackmon cannot stand convicted of two
counts of first-degree murder for causing a single death. The appropriate remedy is to remand
this case for modification of Blackmon’s judgment of sentence to specify a single conviction and
sentence for first-degree murder, supported by two different theories: felony murder and
premeditated murder. People v Long, 246 Mich. App. 582, 588; 633 NW2d 843 (2001); People v
Bigelow, 229 Mich. App. 218, 220-221; 581 NW2d 744 (1998). Accordingly, we remand for this
limited purpose.

                             D. ADMISSION OF PHOTOGRAPHS

       Next, Blackmon argues that the trial court erred in admitting several photographs from
Freeland’s autopsy. She argues that the photos were unnecessary because they were cumulative


2
  Blackmon’s reliance on MCR 6.004(C) is misplaced because that rule applies only to motions
for personal recognizance bonds. A violation of MCR 6.004(C) does not require dismissal,
which is the remedy for a speedy trial violation. See People v O’Quinn, 185 Mich. App. 40, 45;
460 NW2d 264 (1990), overruled on other grounds by People v Koonce, 466 Mich. 515, 516
(2002).


                                                -7-
to the medical examiner’s testimony and, because of their graphic nature, any probative value of
the photos was outweighed by their potential to cause unfair prejudice. We review the trial
court’s decision to admit or exclude evidence for an abuse of discretion. People v Duncan, 494
Mich. 713, 722-723; 835 NW2d 399 (2013). A trial court abuses its discretion when its decision
falls outside the range of reasonable and principled outcomes. Id.

        “Photographs are admissible if substantially necessary or instructive to show material
facts or conditions.” People v Hoffman, 205 Mich. App. 1, 18; 518 NW2d 817 (1994). “If
photographs are otherwise admissible for a proper purpose, they are not rendered inadmissible
merely because they vividly portray the details of a gruesome or shocking accident or crime,
even though they may tend to arouse the passion or prejudice of the jurors.” Id. Autopsy
photographs are considered relevant under MRE 401 when they are instructive in depicting the
nature and extent of the victim’s injuries. People v Flowers, 222 Mich. App. 732, 736; 565 NW2d
12 (1997). Although photos may be excluded under MRE 403 if they are unfairly prejudicial
under MRE 403, photographs are not excludable simply because a witness can orally testify
about the same information. People v Mills, 450 Mich. 61, 76; 537 NW2d 909 (1995), modified
450 Mich. 1212 (1995). Photos may also be admitted to corroborate a witness’s testimony. Id.
Whether photos should be excluded depends on whether their probative value is substantially
outweighed by the danger of unfair prejudice. Id.; MRE 403. Photos that depict the gruesome
nature of a crime and are not pertinent, relevant, or material to any issue in the case, but serve
only to inflame the jurors’ minds and prejudice them against the defendant, should be excluded.
Mills, 450 Mich. at 77.

         The trial court admitted seven photographs from Freeland’s autopsy. Although the
photos graphically display Freeland’s injuries, the nature and extent of the injuries he received
during the offense were probative of defendants’ intent to harm or kill Freeland. The photos
were also relevant to the credibility of the defendants’ police statements in that they provided the
jury with a visual means for determining whether the limited assaults described in the
defendants’ police statements were consistent with Freeland’s actual injuries as depicted in the
photos. The fact that the medical examiner was able to verbally describe the injuries in his
testimony did not require exclusion of the photos. Indeed, the witness used the photos to explain
his testimony.

        Blackmon has also failed to show that the photographs were unfairly prejudicial. One of
the photographs graphically depicted Freeland’s burnt extremities, but that was how his body
was found and the photo depicts the injuries he received from the blunt force trauma. The record
discloses that the trial court was selective in deciding which photos to admit, and endeavored to
admit only photos that were independently relevant and not cumulative. This selective process
demonstrates that the trial court appropriately exercised its discretion and had a principled basis
for admitting the photos in question. In addition, because Freeland’s injuries were primarily to
his head, face, and neck, it was not inappropriate to admit photos that included his face. People v
Howard, 226 Mich. App. 528, 550; 575 NW2d 16 (1997). Accordingly, the trial court did not
abuse its discretion in admitting the challenged photographs.

                   II. DOCKET NO. 332702 (DEFENDANT EASTERLING)

                            A. SUFFICIENCY OF THE EVIDENCE

                                                -8-
       Easterling argues that the evidence was insufficient to support his convictions of first-
degree felony murder, armed robbery, and conspiracy to commit armed robbery. We disagree.

       In reviewing a challenge to the sufficiency of the evidence in support of a conviction, we
review the evidence de novo, viewing it in a light most favorable to the prosecution, to determine
whether a rational trier of fact could have found that the essential elements of the charged crime
were proved beyond a reasonable doubt. People v Gillis, 474 Mich. 105, 113; 712 NW2d 419
(2006); People v Schaw, 288 Mich. App. 231, 233; 791 NW2d 743 (2010). Circumstantial
evidence and any reasonable inferences arising from the evidence may be sufficient to prove the
elements of a crime. People v Abraham, 234 Mich. App. 640, 656; 599 NW2d 736 (1999). “This
Court will not interfere with the trier of fact’s role of determining the weight of the evidence or
the credibility of witnesses.” People v John Williams, Jr, 268 Mich. App. 416, 419; 707 NW2d
624 (2005). All conflicts in the evidence must be resolved in favor of the prosecution. Id.

        The prosecutor argued that Easterling was guilty as either a direct principal or an aider or
abettor. To find that a defendant aided or abetted a crime, the prosecution must show that (1) the
crime charged was committed by the defendant or another person, (2) the defendant performed
acts or gave encouragement that assisted in the commission of the crime, and (3) the defendant
intended the commission of the crime or had knowledge that the principal intended its
commission at the time he gave aid and encouragement. Carines, 460 Mich. at 757; see also
People v Robinson, 475 Mich. 1, 6; 715 NW2d 44 (2006). An aider and abettor’s state of mind
may be inferred from all of the facts and circumstances of the crime. Carines, 460 Mich. at 757.
Factors that can be considered include a close association between the principal and the
defendant, the defendant’s participation in the planning and execution of the crime, and evidence
of flight after the crime. Id. at 757-758. However, “[m]ere presence, even with knowledge that
an offense is about to be committed or is being committed, is insufficient to show that a person is
an aider and abettor.” People v Wilson, 196 Mich. App. 604, 614; 493 NW2d 471 (1992).

                                     1. FELONY MURDER

       In Carines, 460 Mich. at 758-759, our Supreme Court explained the elements of felony
murder, as applied to either a direct principal or an aider or abettor:

                       The elements of felony murder are: (1) the killing of a
               human being, (2) with the intent to kill, to do great bodily harm, or
               to create a very high risk of death or great bodily harm with
               knowledge that death or great bodily harm was the probable result
               [i.e., malice], (3) while committing, attempting to commit, or
               assisting in the commission of any of the felonies specifically
               enumerated in [the statute, including armed robbery]. . . .

       The facts and circumstances of the killing may give rise to an inference of malice.
       A jury may infer malice from evidence that the defendant intentionally set in
       motion a force likely to cause death or great bodily harm. Id. Malice may also be
       inferred from the use of a deadly weapon. . . . .




                                                -9-
                       “In situations involving the vicarious liability of cofelons,
               the individual liability of each felon must be shown. It is
               fundamentally unfair and in violation of basic principles of
               individual criminal culpability to hold one felon liable for an
               unforeseen death that did not result from actions agreed upon by
               the participants. In cases where the felons are acting intentionally
               or recklessly in pursuit of a common plan, liability may be
               established on agency principles. If the homicide is not within the
               scope of the main purpose of the conspiracy, those not
               participating are not criminally liable.”

       See also People v Aaron, 409 Mich. 672, 731; 299 NW2d 304 (1980). [Citations
       omitted.]

        The evidence showed that Freeland died from blunt force trauma after Easterling and
Blackmon entered his home. Before the offense, Blackmon had contacted another person and
asked him to assist her in robbing and killing Freeland. In his second statement to the police,
Easterling admitted going to Freeland’s house with Blackmon to assault him because Blackmon
told him that Freeland had assaulted and taken money from a relative. While Easterling stated
that he had second thoughts after he met Freeland, he also admitted that he began punching
Freeland after Blackmon first hit Freeland. Easterling admitted that he punched Freeland hard
enough to knock him to the ground. Easterling also admitted taking Freeland’s laptop before
leaving the house, and to throwing dumbbells that were used to assault Freeland out a car
window along the freeway. The medical examiner testified that Freeland died from blunt force
trauma to his head. Viewed in a light most favorable to the prosecution, the evidence was
sufficient to enable the jury to find beyond a reasonable doubt that Easterling went to Freeland’s
house with Blackmon with the intent to rob and harm Freeland, and that both defendants were
involved in physically assaulting Freeland and stealing his property. Regardless of which
defendant inflicted the more severe injuries or fatal blow, their joint participation in assaulting
Freeland and stealing his property shows that they shared a common intent. Thus, the evidence
was sufficient to support Freeland’s conviction of felony murder as a direct principal or an aider
or abettor.

                                     2. ARMED ROBBERY

        The elements of armed robbery are (1) an assault, (2) a felonious taking of property from
the victim’s presence or person, and (3) while the defendant is armed with a weapon described in
MCL 750.529. People v Rodgers, 248 Mich. App. 702, 707; 645 NW2d 294 (2001). For
purposes of armed robbery, a weapon includes a dangerous weapon “or an article used or
fashioned in a manner to lead any person present to reasonably believe the article is a dangerous
weapon.” MCL 750.529.

        Again, the evidence supported a finding that Easterling and Blackmon both went to
Freeland’s home intending to assault and rob him, and the evidence showed that both defendants
participated in physically assaulting Freeland and stealing his property. The evidence that a bat
or dumbbells were used to assault Freeland was sufficient to enable the jury to find beyond a
reasonable doubt that he was assaulted with “an article used or fashioned in a manner to lead any

                                               -10-
person present to reasonably believe the article is a dangerous weapon.” In addition, even if it
was Blackmon who used those items, the evidence that Easterling and Blackmon shared a
common intent and that Easterling personally participated in assaulting Freeland, and thereby
facilitated Blackmon’s assault with a bat or dumbbells, was sufficient to find Easterling guilty of
armed robbery under an aiding or abetting theory.

                     3. CONSPIRACY TO COMMIT ARMED ROBBERY

       The crime of conspiracy involves two or more persons voluntarily agreeing to effectuate
the commission of a criminal offense. There must be evidence that the individuals specifically
intended to combine to commit a crime. People v Justice, 454 Mich. 334, 345-346; 562 NW2d
652 (1997). Direct proof of a conspiracy is not necessary. A conspiracy can be shown from the
circumstances, acts, and conduct of the parties. Id. at 347.

       As noted, Easterling admitted that he agreed to go to Freeland’s house with Blackmon for
the purpose of assaulting Freeland. Once Freeland was incapacitated, both defendants took items
from the house. The jury could infer from the circumstances that Easterling conspired with
Blackmon to rob Freeland. Id.

                   B. DEFENDANT EASTERLING’S STANDARD 4 BRIEF

       Defendant Easterling raises additional issues in a pro se supplemental brief, filed
pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4.

                                    1. DOUBLE JEOPARDY

        We agree with Easterling’s argument that his dual convictions of first-degree felony
murder and second-degree murder, arising from the death of one victim, violate double jeopardy
protections. People v Clark, 243 Mich. App. 424, 429; 622 NW2d 344 (2000). The appropriate
remedy is to vacate Easterling’s conviction and sentence for second-degree murder. Id. at 429-
430. Accordingly, Easterling’s conviction and sentence for second-degree murder are vacated.

       Contrary to what Easterling argues, however, his multiple convictions for felony murder
and the predicate offense of armed robbery do not implicate double jeopardy protections. See
People v Ream, 481 Mich. 223, 225-226, 240; 750 NW2d 536 (2008) (convictions for both felony
murder and the underlying felony do not violate double jeopardy if each offense contains an
element that the other does not); People v Smith, 478 Mich. 292, 318-319; 733 NW2d 351 (2007)
(felony murder and armed robbery are not the “same offense” for purposes of double jeopardy
analysis).

                              2. PRESERVATION OF EVIDENCE

        Easterling also argues that he is entitled to appellate relief because the prosecution failed
to preserve an audio recording of his second police interview. Easterling did not object at trial to
the testimony regarding his police interview, and did not otherwise raise this issue before or
during trial. Therefore, the issue is unpreserved, and our review is limited to plain error affecting
Easterling’s substantial rights. Carines, 460 Mich. at 763-764.


                                                -11-
        The state’s failure to preserve potentially useful evidence does not constitute a due
process violation unless the defendant can demonstrate bad faith. Arizona v Youngblood, 488 U.S.
51, 58; 109 S. Ct. 333; 102 L. Ed. 2d 281 (1988). “If the defendant cannot show bad faith or that
the evidence was potentially exculpatory, the state’s failure to preserve evidence does not deny
the defendant due process.” People v Heft, 299 Mich. App. 69, 79; 829 NW2d 266 (2012). First,
Easterling has not shown that this case even involves a failure to preserve evidence. The record
discloses that Easterling’s second interview was never successfully recorded in the first instance
due to an equipment malfunction. This case does not involve a situation in which a recording
was created, but not preserved. Second, there is no basis for finding that the police acted in bad
faith. The testimony that was offered on this matter indicated that the police attempted to record
Easterling’s interview, but the interview was not recorded due to a mechanical error. This
circumstance does not support a finding of bad faith. Third, there is no basis for concluding that
Easterling’s second interview was potentially exculpatory. The officer who interviewed
Easterling testified that Easterling admitted during the interview that he punched Freeland and
stole his laptop. Easterling suggests that a recording of the interview would have been
exculpatory because it would have shown that he did not make these admissions. However, it
was during the second interview that the police learned from Easterling that he discarded some
dumbbells along I-75, and the police subsequently found some dumbbells along I-75 that
contained Freeland’s DNA. In addition, although Easterling denied admitting during the second
interview that he stole Freeland’s laptop, a search of Easterling’s cell phone records indicated
that he tried to sell a laptop computer after the crime. The record does not support a finding that
the evidence was exculpatory.

        In sum, Easterling has failed to show that a recording of his second interview actually
existed and was not preserved. Further, there is no basis for finding that the police acted in bad
faith with respect to this matter, or that any recording would have been potentially exculpatory.
Therefore, Easterling has not established a plain error.3

                                       III. CONCLUSION

        In Docket No. 332644, we remand for modification of Blackmon’s judgment of sentence
to reflect a single conviction and sentence for first-degree murder, supported by two alternative
theories. In Docket No. 332702, we vacate Easterling’s conviction and sentence for second-
degree murder conviction. We affirm both defendants’ convictions and sentences in all other
respects.




3
  Although not mentioned by Easterling, we note that MCL 763.8(2) requires law enforcement
officials to “make a time-stamped, audiovisual recording of the entire interrogation,” when
questioning an individual in custody regarding that individual’s involvement in the commission
of a major felony. However, violation of the statute does not prevent a law enforcement official
present during the taking of the statement from testifying in court as to the circumstances and
content of the individual’s statement if the court determines that the statement is otherwise
admissible. MCL 763.9.


                                               -12-
        Affirmed in part, vacated in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                          /s/ Patrick M. Meter
                                                          /s/ Stephen L. Borrello
                                                          /s/ Michael J. Riordan




                                             -13-